Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page   1 of YH
                                                                     FILED by    15                             D.C.


                                                                                              Dec 8, 2020
                                                                                              ANGELA E. NOBLE
                              UNITED STATES DISTRICT COURT                                   CLERK U.S. DIST. CT.
                                                                                             S. D. OF FLA. - MIAMI
                              SOUTHERN DISTRICT OF FLORIDA
                     20-6~1s~l~CR-DIMITROULEAS/SNOW
                                        18 u.s.c. § 1349
                                        18 u.s.c. § 1344
                                        18 u.s.c. § 1343
                                        18 u.s.c. § 982

  UNITED STATES OF AMERICA

  vs.

  KEYAIRA BOSTIC and
  DAMION MCKENZIE,

       Defendants.
  _________________ /

                                           INDICTMENT

         The Grand Jury charges that:

                                   GENERAL ALLEGATIONS

         At all times material to this Indictment:

                                The Paycheck Protection Program

         1.    The Coronavirus Aid, Relief, and Economic Security ("CARES") Act was a federal

  law enacted in or around March 2020 and designed to provide emergency financial assistance to

  the millions of Americans who are suffering the economic effects caused by the COVID-19

  pandemic. One source of relief provided by the CARES Act was the authorization of forgivabl e

  loans to small businesses for job retention and certain other expenses, through a program referred

  to as the Paycheck Protection Program ("PPP").

         2.    In order to obtain a PPP loan, a qualifying business submitted a PPP loan application,

  which was signed by an authorized representative of the business. The PPP loan application

  required the business (lhrough its authorized representative) lo acknowledge the program rules and




                                                                                                                       j
                                                                                                                       f
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 2 of 15




  make certain affirmative certifications in order to be eligible to obtain the PPP loan. In the PPP

  loan application (Small Business Administration ("SBA") Form 2483), the small business (through

  its authorized representative) was required to provide, among other things, its: (a) average monthly

  payroll expenses; and (b) number of employees. These figures were used to calculate the amount

  of money the small business was eligible to receive under the PPP. In addition, businesses

  applying for a PPP loan were required to provide documentation confirming their payroll expenses.

         3.    A PPP loan application was processed by a participating lender. If a PPP loan

  application was approved, the participating lender funded the PPP loan using its own monies.

  While it was the participating lender that issued the PPP loan, the loan was 100% guaranteed by

  the SBA. Data from the application, including information about the borrower, the total amount

  of the loan, and the listed number of employees, was transmitted by the lender to the SBA in the

  course of processing the loan.

         4.    PPP loan proceeds were required to be used by the business on certain permissible

  expenses-payroll costs, interest on mortgages, rent, and utilities. The PPP allowed the interest

  and principal on the PPP loan to be entirely forgiven if the business spent the loan proceeds on

  these expense items within a designated period of time and used a defined portion of the PPP loan

  proceeds on payroll expenses.

                        The Defendants, Related Entities, and Individual

         5.      I Arn Liquid Inc. ("Liquid") was a Florida corporation with its listed principal

  address in Pembroke Pines, Florida.

         6.      Defendant KEYAIRA BOSTIC, a resident of Broward County, Florida, was the

  president and registered agent of Liquid.




                                                   2
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 3 of 15




          7.     Five Plus Investment Group LLC ("Five Plus") was a Florida corporation with its

  listed address in Miami, Florida.

          8.     Defendant DAMION MCKENZIE, a resident of Broward County, Florida, was a

  manager of Five Plus.

          9.     Bank 1 was a financial institution based in Salt Lake City, Utah, that was insured

  by the Federal Deposit Insurance Corporation ("FDIC"). Bank 1 was an approved SBA lender of

  PPP loans.

          10.    Bank 2 was a financial institution based in Fort Lee, New Jersey, that was insured

  by the FDIC. Bank 2 was an approved SBA lender of PPP loans.

          11.    Bank Processor 1 was a third-party company processor, based in Redwood City,

  California, that processed PPP loan applications for Bank 1 and Bank 2.

          12.    Individual 1 was a resident of Broward County, Florida.

                                           COUNT 1
                       Conspiracy to Commit Bank Fraud and Wire Fraud
                                       (18 u.s.c. § 1349)

         1.      The General Allegations section of this Indictment is re-alleged and incorporated

  by reference as though fully set forth herein.

         2.      From in or around May 2020, through in or around July 2020, in Miami-Dade and

  Broward Counties, in the Southern District of Florida, and elsewhere, the defendants,

                                      KEYAIRA BOSTIC and
                                      DAMION MCKENZIE,

  did willfully, that is, with the intent to further the objects of the conspiracy, and knowingly

  combine, conspire, confederate, and agree with each other, Individual 1, and with others known

  and unknown to the Grand Jury, to commit offenses against the United States, that is:

         a.      to knowingly, and with the intent to defraud, execute, and cause the execution o±: a

                                                   3
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 4 of 15




  scheme and artifice to defraud one or more financial institutions, which scheme and artifice would

  employ a material falsehood, and to knowingly, and with intent to defraud, execute, and cause the

  execution of, a scheme and artifice to obtain moneys and funds owned by, and under the custody

  and control of, one or more financial institutions, by means of materially false and fraudulent

  pretenses, representations, and promises relating to a material fact, in violation of Title 18, United

  States Code, Sections 1344(1) and (2); and

         b.      to knowingly, and with the intent to defraud, devise, and intend to devise, a scheme

  and artifice to defraud, and to obtain money and property by means of materially false and

  fraudulent pretenses, representations, and promises, knowing that the pretenses, representations,

 and promises were false and fraudulent when made, and, for the purpose of executing the scheme

 and artifice, did knowingly transmit and cause to be transmitted, by means of wire communication

 in interstate and foreign commerce, certain writings, signs, signals, pictures, and sounds, in

 violation of Title 18, United States Code, Section 1343.

                                PURPOSE OF THE CONSPIRACY

         3.      It was the purpose of the conspiracy for the defendants and their co-conspirators to

 unlawfully enrich themselves by, among other things: (a) submitting and causing the submission

 of false and fraudulent applications for loans and grants made available through the SBA to provide

 relief for the economic effects caused by the COVID-19 pandemic, including PPP loans; (b)

 offering, paying, and receiving kickbacks in return for referring other individuals for the

 submission of false and fraudulent loan applications; and (c) diverting fraud proceeds for the

 defendants' and co-conspirators' personal use, the use and benefit of others, and to further the

 conspiracy.




                                                   4
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 5 of 15




                            MANNER AND MEANS OF THE CONSPIRACY

             The manner and means by which the defendants and their co-conspirators sought to

   accomplish the objects and purpose of the conspiracy included, among others, the following:

             4.     Individual 1 created online accounts with Bank Processor 1 for Liquid, Five Plus,

   and other entities.

             5.      KEYAIRA BOSTIC, DAMION MCKENZIE, Individual 1, and other co-

   conspirators submitted and caused the submission of fraudulent PPP loan applications for Liquid,

   Five Plus, and other entities, via interstate wire communications, through Bank Processor 1's

   online portal.

             6.     The PPP loan applications submitted by KEY AIRA BOSTIC, DAMION

  MCKENZIE, Individual 1, and other co-conspirators for Liquid, Five Plus, and other entities

  included falsified bank statements and payroll-tax forms, among other things, and falsely and

  fraudulently represented the borrowing entities' number of employees and amount of monthly

  payroll.

          7.        KEYAIRA BOSTIC, DAMION MCKENZIE, Individual 1, and other co-

  conspirators recruited co-conspirators to submit additional fraudulent PPP loan applications, often

  in exchange for kickbacks from the proceeds received through the fraudulently obtained PPP loans.

          8.        KEYAIRA BOSTIC, DAMION MCKENZIE, and other co-conspirators sent text

  messages and email communications to Individual 1 that contained the names, addresses, and

  personal/business information of other co-conspirators for the purpose of creating and submitting

  additional fraudulent PPP loan applications for those co-conspirators.

          9.        As a result of the false and fraudulent PPP loan applications submitted as part of this

  scheme, Bank 1 and Bank 2 disbursed millions of dollars in PPP loan proceeds, which were



                                                       5
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 6 of 15




  transferred to KEYAIRA BOSTIC, DAMION MCKENZIE, Individual 1, and other co-

  conspirators via interstate wire transmissions.

          10.   KEYAIRA BOSTIC, DAMION MCKENZIE, Individual 1, and other co-

  conspirators used the proceeds from the fraud scheme for their own use, the use of others, and to

  further the conspiracy.

         All in violation of Title 18, United States Code, Section 1349.

                                            COUNTS 2-3
                                             Bank Fraud
                                          (18 u.s.c. § 1344)

          1.     The General Allegations section of this Indictment is re-alleged and incorporated

  by reference as though fully set forth herein.

         2.      From on or about May 15, 2020, and continuing through on or about July 20, 2020,

  in Miami-Dade and Broward Counties, in the Southern District of Florida, and elsewhere, the

  defendants,

                                      KEYAIRA BOSTIC and
                                      DAMION MCKENZIE,

  did knowingly, and with the intent to defraud, execute, and attempt to execute, and cause the

  execution of, a scheme and artifice to defraud one or more financial institutions, which scheme

  and artifice employed a material falsehood, and did knowingly, and with intent to defraud, execute,

  and attempt to execute, and cause the execution of, a scheme and artifice to obtain moneys and

  funds owned by, and under the custody and control of, one or more financial institutions, by means

  of materially false and fraudulent pretenses, representations, and promises relating to a material

  fact, in violation of Title 18, United States Code, Sections 1344(1) and (2).

                         PURPOSE OF THE SCHEME AND ARTIFICE

         3.      It was the purpose of the scheme and artifice for the defendants and their

                                                    6
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 7 of 15




  accomplices to unlawfully enrich themselves by, among other things: (a) submitting and causing

  the submission of false and fraudulent applications for loans and grants made available through

  the SBA to provide relief for the economic effects caused by the COVID-19 pandemic, including

  PPP loans; (b) offering, paying, and receiving kickbacks in return for referring other individuals

  for the submission of false and fraudulent loan applications; and (c) diverting fraud proceeds for

  the defendants' and accomplices' personal use, the use and benefit of others, and to further the

  fraud.

                                    THE SCHEME AND ARTIFICE

               4.    The Manner and Means of the Conspiracy section of Count 1 of this Indictment is

  re-alleged and incorporated by reference as though fully set forth herein as a description of the

  scheme and artifice.

                          EXECUTION OF THE SCHEME AND ARTIFICE

               5.    On or about the dates specified below, in the Southern District of Florida, and

  elsewhere, KEYAIRA BOSTIC and DAMION MCKENZIE did execute, and attempt to

  execute, and cause the execution of, the above-described scheme and artifice to defraud, as more

  particularly described below:

    COUNT           APPROXIMATE            DEFENDANT(S)                    EXECUTION
                        DATE
           2         May 16, 2020       DAMION MCKENZIE            Electronic transmission to
                                                                   Bank Processor 1 of four (4)
                                                                   IRS Forms 941 (Employer's
                                                                   Quarterly Federal Tax Return)
                                                                   for calendar year 2019 for Five
                                                                   Plus.
           3         May 19, 2020       KEYAIRA BOSTIC and         Electronic transmission to
                                        DAMION MCKENZIE            Bank Processor 1 of Paycheck
                                                                   Protection Program Borrower
                                                                   Application Form requesting
                                                                   loan in the amount of $84,515
                                                                   for Liquid.

                                                    7
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 8 of 15




          In violation of Title 18, United States Code, Sections 1344(1) and (2), and 2.

                                             COUNTS 4-8
                                              Wire Fraud
                                           (18 u.s.c. § 1343)

          1.      The General Allegations section of this Indictment is re-alleged and incorporated

   by reference as though fully set forth herein.

          2.      From on or about May 15, 2020, and continuing through on or about July 20, 2020,

   in Miami-Dade and Broward Counties, in the Southern District of Florida, and elsewhere, the

   defendants,

                                       KEYAIRA BOSTIC and
                                       DAMION MCKENZIE,

  did knowingly, and with the intent to defraud, devise, and intend to devise, a scheme and artifice

  to defraud, and to obtain money and property by means of materially false and fraudulent

  pretenses, representations, and promises, knowing that the pretenses, representations, and

  promises were false and fraudulent when made, and, for the purpose of executing the scheme and

  artifice, did knowingly transmit and cause to be transmitted, by means of wire communication in

  interstate and foreign commerce, certain writings, signs, signals, pictures and sounds, in violation

  of Title 18, United States Code, Section 1343.

                          PURPOSE OF THE SCHEME AND ARTIFICE

          3.      It was the purpose of the scheme and artifice for the defendants and their

  accomplices to unlawfully enrich themselves by, among other things: (a) submitting and causing

  the submission of false and fraudulent applications for loans and grants made available through

  the SBA to provide relief for the economic effects caused by the COVID-19 pandemic, including

  PPP loans; (b) offering, paying, and receiving kickbacks in return for referring other individuals

  for the submission of false and fraudulent loan applications; and (c) diverting fraud proceeds for

                                                    8
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 9 of 15




  the defendants' and accomplices' personal use, the use and benefit of others, and to further the

  fraud.

                                 THE SCHEME AND ARTIFICE

           4.   The Manner and Means of the Conspiracy section of Count 1 of this Indictment is

  re-alleged and incorporated by reference as though fully set forth herein as a description of the

  scheme and artifice.

                                         USE OF WIRES

           5.   On or about the dates specified as to each count below, in the Southern District of

  Florida, and elsewhere, KEYAIRA BOSTIC and DAMION MCKENZIE, for the purpose of

  executing and in furtherance of the aforesaid scheme and artifice to defraud, and to obtain money

 and property by means of materially false and fraudulent pretenses, representations, and promises,

 knowing that the pretenses, representations, and promises were false and fraudulent when made,

 did knowingly transmit and cause to be transmitted in interstate and foreign commerce, by means
                                                                                                      I
 of wire communication, certain writings, signs, signals, pictures, and sounds, as described below:

   COUNT APPROXIMATE                   DEFENDANT(S)               DESCRIPTION OF WIRE
                                                                                                      !
              DATE
     4   May 15, 2020               DAMION MCKENZIE             E-mail     transm1ss10n   from
                                                                DAMION MCKENZIE to
                                                                Individual 1, in the Southern
                                                                District of Florida, through
                                                                Google's servers outside of
                                                                Florida, attaching signed IRS
                                                                Forms 941 for Five Plus for
                                                                calendar year 2019.




                                                 9
                                                                                                      I
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 10 of 15




       5        May 21, 2020          KEYAIRA BOSTIC and Wire transfer in the amount of
                                      DAMION MCKENZIE    $21,130 from the JP Morgan
                                                         Chase account ending in 2310,
                                                        belonging to Liquid, to the
                                                         Citibank account ending in 6828,
                                                        belonging to Individual 1,
                                                        causing a wire transmission from
                                                        the Southern District of Florida to
                                                        outside of Florida.
       6        May 23, 2020           KEYAIRA BOSTIC   E-mail      transmission      from
                                                        KEYAIRA           BOSTIC          to
                                                        Individual 1, in the Southern
                                                        District of Florida, through
                                                        Google's servers outside of
                                                        Florida, attaching a bank
                                                        statement and information intake
                                                        sheet containing the personal,
                                                        business,       and        banking
                                                        information of D.W. and his
                                                        company.
       7        May 26, 2020         KEYAIRA BOSTIC and Deposit of check in the amount of
                                     DAMION MCKENZIE    $20,000 from a company referred
                                                        to the scheme into the PNC
                                                        account     ending     m     7116,
                                                        belonging to MCKENZIE,
                                                        causing a wire transmission from
                                                        inside the Southern District of
                                                        Florida to outside of Florida.
       8        July 2, 2020          DAMION MCKENZIE Deposit of check in the amount of
                                                        $90,000 from a company referred
                                                        to the scheme into PNC account
                                                        ending in 1286, belonging to Five
                                                        Plus, causing a wire transmission
                                                        from inside the Southern District
                                                        of Florida to outside of Florida.

           In violation of Title 18, United States Code, Sections 1343 and 2.

                                  FORFEITURE ALLEGATIONS

           1.     The allegations contained in this Indictment are hereby re-alleged and by this

  reference fully incorporated herein for the purpose of alleging forfeiture to the United States of

  certain property in which the defendants, KEY AIRA BOSTIC and DAMION MCKENZIE,


                                                   10
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 11 of 15




   have an interest.

           2.       Upon conviction of a violation of Title 18, United States Code, Sections 1343, 1344

   and 1349, as alleged in this Indictment, the defendant so convicted shall forfeit to the United States

   any property constituting, or derived from, any proceeds the defendant obtained, directly or

   indirectly, as the result of such violation pursuant to Title 18, United States Code, Section

   982( a)(2)(A).

          3.        The property subject to forfeiture as a result of the alleged offenses includes, but is

   not limited to, the following: up to and including $41,903.00 on deposit in account number

   000000587822310 at J.P. Morgan Chase Bank held in the name ofl Am Liquid Inc.

          4.        If any of the property subject to forfeiture, as a result of any act or omission of the

   defendant:

          a. cannot be located upon the exercise of due diligence;

          b. has been transferred or sold to, or deposited with, a third party;

          c. has been placed beyond the jurisdiction of the court;

          d. has been substantially diminished in value; or

          e. has been commingled with other property which cannot be divided without difficulty,

   the United States shall be entitled to the forfeiture of substitute property under the provisions of

   Title 21, United States Code, Section 853(p ).




                                                      11
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 12 of 15




         All pursuant to Title 18, United States Code, Section 982(a)(2)(A), and the procedures set

  forth in Title 21, United States Code, Section 853, as incorporated by Title 18, United States Code,

  Section 982(b)(1 ).

                                                       A TRUE BILL




                                                       FOREPERSON /




   ARI NA FAJARDO ORSHA                           p:oqJ)     S. KA
   UNITED STATES ATTORNE                              A TING CHIEF, FRAUD SECTION



   D~~
   ASSISTANT UNITED STATES ATTORNEY
                                                   ~~  TRIAL ATTORNEY, FRAUD SECTION




                                                  12
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 13 of 15
                                                UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF FLORIDA

UNITED ST ATES OF AMERICA                                       CASE NO . _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.
                                                                CERTIFICATE OF TRIAL ATTORNEY*
KEYAIRA BOSTIC, et al.,
                                                                Superseding Case Information:
                                Defendant.

Court Division: (Select One)                                    New defendant(s)           Yes    No
 ✓     Miami                 Key West                           Number of new defendants
       FTL                   WPB             FTP                Total number of counts

         1.      I have carefully considered the allegations of the indictment, the number of defendants, the number of
                 probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                 Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                 Act, Title 28 U.S.C. Section 3161.
        3.       Interpreter:    (Yes or No)           _N_o__
                 List language and/or dialect
        4.       This case will take _3_ days for the parties to try.
        5.       Please check appropriate category and type of offense listed below:

                 (Check only one)                                      (Check only one)


                                                   ✓
        I        0 to 5 days                                           Petty
        II       6 to 10 days                                          Minor
        III      11 to 20 days                                         Misdem.
        IV       21 to 60 days                                         Felony              ✓


        V        61 days and over
        6.       Has this case previously been filed in this District Court?     (Yes or No) No
         If yes: Judge                                     Case No.
         (Attach copy of dispositive order)
                                                                      --------------
         Has a complaint been filed in this matter?         (Yes or No)      Yes
         If yes: Magistrate Case No.                         20-MJ-6318-PMH and 20-MJ-6316-PMH
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
          Is this a potential death penalty case? (Yes or No)

        7.        Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No ✓

         8.       Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office
                  prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes             No ✓

         9.       Does this case originate from a matter pending in the Central Re ion of the U.S. Attorney's Office
                  prior to October 3, 2019 (Mag. Judge Jared Strauss)?             Yes             No ✓


                                                                                      N
                                                                        ASSISTANT UNITED STATES ATTORNEY
                                                                        FLORIDA BAR NO. 28573
 *Penalty Sheet(s) attached                                                                          REV 6/5/2020
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 14 of 15




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         PENALTY SHEET

   Defendant's Name: DAMION MCKENZIE

   Case No: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

   Count#: 1

   Conspiracy to Commit Bank Fraud and Wire Fraud

   Title 18, United States Code, Section 1349

   *Max. Penalty:        Thirty (30) Years' Imprisonment

   Counts#: 2-3

   Bank Fraud

   Title 18, United States Code, Section 1344

   *Max. Penalty:        Thirty (30) Years' Imprisonment as to each count


   Counts#: 4, 5, 7, and 8

   Wire Fraud

   Title 18, United States Code, Section 1343

   *Max. Penalty:        Twenty (20) Years' Imprisonment as to each count




   *Refers only to possible term of incarceration, does not include possible fines, restitution,
   special assessments, parole terms, or forfeitures that may be applicable.
Case 0:20-cr-60139-WPD Document 17 Entered on FLSD Docket 12/10/2020 Page 15 of 15




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                        PENALTY SHEET

  Defendant's Name: KEYAIRA BOSTIC

  Case No: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

  Count#: 1

  Conspiracy to Commit Bank Fraud and Wire Fraud

  Title 18 United States Code Section 1349

  *Max. Penalty:        Thirty (30) Years' Imprisonment

  Count#: 3

  Bank Fraud

  Title 18, United States Code, Section 1344
                                                                                                  I
  *Max. Penalty:        Thirty (30) Years' Imprisonment as to each count


  Counts #: 5-7

  Wire Fraud

  Title 18, United States Code, Section 1343

  *Max. Penalty:        Twenty (20) Years' Imprisonment as to each count




  *Refers only to possible term of incarceration, does not include possible fines, restitution,
  special assessments, parole terms, or forfeitures that may be applicable.
